IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42835

STATE OF IDAHO,                                )   2015 Unpublished Opinion No. 667
                                               )
       Plaintiff-Respondent,                   )   Filed: October 21, 2015
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
CARSON MICHAEL COX,                            )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Lynn G. Norton, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Carson Michael Cox pled guilty to possession of a controlled substance. I.C. § 37-
2732(c). in exchange for his guilty plea, an additional charge was dismissed. The district court
sentenced Cox to a unifed term of seven years, with a minimum period of confinement of two
years. The district court retained jurisdiction two times and Cox served several periods of
probation. Ultimately, after violating his probation, the district court revoked probation and
ordered execution of Cox’s original sentence. Cox filed an I.C.R 35 motion, which the district
court denied. Cox appeals.



                                               1
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Cox’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Cox’s Rule 35
motion is affirmed.




                                              2